Exhibit 10.1
CAREY WATERMARK INVESTORS INCORPORATED
2010 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
AGREEMENT by and between Carey Watermark Investors Incorporated, a Maryland
corporation (the “Company”), and _____ (the “Grantee”), dated as of the _____
day of _____, 20_____ (the “Effective Date”).
WHEREAS, the Company maintains the Carey Watermark Investors Incorporated 2010
Equity Incentive Plan, as it may be amended from time to time (the “Plan”)
(capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto by the Plan);
WHEREAS, the Grantee, as an employee of [Carey Lodging Advisors, LLC, as advisor
to the Company (the “Advisor”),][CWA, LLC, as subadvisor to the Company (the
“Subadvisor”)], is an Eligible Person; and
WHEREAS, the Plan Administrator has determined that it is in the best interests
of the Company and its stockholders to grant Restricted Stock Units (also
generally known as “RSUs”) to the Grantee subject to the terms and conditions
set forth below.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

  1.  
Grant of Restricted Stock Units.

The Company hereby grants the Grantee [•] Restricted Stock Units. The Restricted
Stock Units are subject to the terms and conditions of this Agreement, and are
also subject to the provisions of the Plan. The Plan is hereby incorporated
herein by reference as though set forth herein in its entirety.

  2.  
Vesting.

The Restricted Stock Units shall be subject to the terms and conditions set
forth in this paragraph 2. To the extent such terms or conditions conflict with
any provision in the Plan, the terms and conditions set forth herein shall
govern.

  (a)  
A portion of the Restricted Stock Units shall vest, except as otherwise provided
herein, on the following schedule (each, a “Vesting Date”, and together, the
“Vesting Period”):

          Number of Restricted Stock     Units for Which the Date   Vesting
Period Shall Lapse
 
   
1st anniversary of the Effective Date
  1/3
2nd anniversary of the Effective Date
  1/3
3rd anniversary of the Effective Date
  1/3

  (b)  
In the event that, during the Vesting Period, the Grantee has a Termination of
Service (i) by the [Advisor][Subadvisor] for Cause or (ii) by the Grantee for
any reason other than as set forth in paragraph 2(c) below, then the Restricted
Stock Units for which the Vesting Period has not lapsed in accordance with
paragraph 2(a) shall thereupon, and with no further action, be forfeited by the
Grantee.

  (c)  
In the event that, during the Vesting Period, the Grantee has a Termination of
Service (i) due to his or her death or Disability or (ii) in the event of a
Change in Control, then all Restricted Stock Units granted to the Grantee
hereunder shall immediately vest and shall be settled as provided in paragraph 4
hereunder.

 

 



--------------------------------------------------------------------------------



 



  (d)  
In the event that, during the Vesting Period, the Grantee has a Termination of
Service by the [Advisor][Subadvisor] for any reason other than Cause, then the
Restricted Stock Units for which the Vesting Period has not lapsed in accordance
with paragraph 2(a) shall thereupon, and with no further action, be forfeited by
the Grantee, unless otherwise approved by the independent directors of the
Company.

  (e)  
Except as contemplated above, in the event that the Grantee has a Termination of
Service, any and all of the Grantee’s Restricted Stock Units which have not
vested prior to or as of such termination shall thereupon, and with no further
action, be forfeited and cease to be outstanding.

  3.   Dividend Equivalent Rights.

A Dividend Equivalent Right is hereby granted to the Grantee, consisting of the
right to receive, with respect to each Restricted Stock Unit, cash in an amount
equal to the cash dividend distributions paid in the ordinary course on a share
of Common Stock to the Company’s common stockholders (each, a “Dividend
Payment”), as set forth below. For each Restricted Stock Unit then outstanding,
whether or not then vested, if a cash dividend is payable in the ordinary course
on a share of Common Stock, the Company shall make a payment to the Grantee in
an amount equal to the applicable Dividend Payment, on or about the date of the
Dividend Payment, but in no event later than March 15th of the year following
the date of the Dividend Payment.

  4.   Settlement.

Each vested and outstanding Restricted Stock Unit shall be settled in shares of
Common Stock of the Company on the Settlement Date regarding the applicable
Vesting Date or, if earlier, upon a Termination of Service (in accordance with
paragraph 2(c)). For the avoidance of doubt, to the extent the terms of this
paragraph 4 conflict with any terms of the Plan relating to the settlement of
Restricted Stock Units, the terms of this paragraph 4 shall govern. To the
extent any payment pursuant to this paragraph 4 is required to be delayed six
months pursuant to the special rules of Section 409A related to “specified
employees,” each affected payment shall be delayed until six months after the
Grantee’s Termination of Service (other than on account of the death of the
Grantee).

  5.   Restrictions and Conditions.

  (a)  
During the three-year period following the Effective Date, the Grantee shall not
be permitted voluntarily or involuntarily to sell, transfer, pledge, anticipate,
alienate, encumber or assign the unvested Restricted Stock Units (except by will
or the laws of descent and distribution).

  (b)  
For a period of five years following the Effective Date, the Grantee shall not
be eligible to participate in the Company’s discretionary redemption plan,
except upon death or qualifying disability in accordance with the terms and
conditions of the Company’s discretionary redemption plan.

  6.   Miscellaneous.

  (a)  
The value of a Restricted Stock Unit may decrease depending upon the Fair Market
Value of a Share from time to time. Neither the Company nor the Plan
Administrator, nor any other party associated with the Plan, shall be held
liable for any decrease in the value of the Restricted Stock Units. If the value
of such Restricted Stock Units decrease, there will be a decrease in the
underlying value of what is distributed to the Grantee under the Plan and this
Agreement.

  (b)  
With respect to this Agreement, (i) the Restricted Stock Units are bookkeeping
entries, (ii) the obligations of the Company under the Plan are unsecured and
constitute a commitment by the Company to make benefit payments in the future,
(iii) to the extent that any person acquires a right to receive payments from
the Company under the Plan, such right shall be no greater than the right of any
general unsecured creditor of the Company, (iv) all payments under the Plan
(including distributions of Shares) shall be paid from the general funds of the
Company and (v) no special or separate fund shall be established or other
segregation of assets made to assure such payments (except that the Company may
in its discretion establish a bookkeeping reserve to meet its obligations under
the Plan). The award of Restricted Stock Units is intended to be an arrangement
that is unfunded for tax purposes and for purposes of Title I of the Employee
Retirement Income Security Act of 1974, as amended.

 

 



--------------------------------------------------------------------------------



 



  (c)  
Notwithstanding anything in this Agreement to the contrary, the Company shall be
entitled to recover the Restricted Stock Units granted hereby to the Grantee if
(i) following the Effective Date, the Company discovers that, prior to the
Settlement Date, the Grantee engaged in an act that would have been, but for
such latent discovery, grounds for the Grantee’s Termination of Service for
Cause, or (ii) such recoupment is provided under any policy issued by the
Company, including any policy issued pursuant to the Dodd—Frank Wall Street
Reform and Consumer Protection Act.

  (d)  
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF MARYLAND, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified except by a written agreement executed
by the parties hereto or their respective successors and legal representatives.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

  (e)  
The Plan Administrator may construe and interpret this Agreement and establish,
amend and revoke such rules, regulations and procedures for the administration
of this Agreement as it deems appropriate. In this connection, the Plan
Administrator may correct any defect or supply any omission, or reconcile any
inconsistency in this Agreement or in any related agreements, in the manner and
to the extent it shall deem necessary or expedient to make the Plan fully
effective. All decisions and determinations by the Plan Administrator in the
exercise of this power shall be final and binding upon the Company and the
Grantees.

  (f)  
All notices hereunder shall be in writing and, if to the Company, shall be
delivered to the Board or mailed to its principal office, addressed to the
attention of the Plan Administrator and, if to the Grantee, shall be delivered
personally or mailed to the Grantee at the address appearing in the records of
the Company. Such addresses may be changed at any time by written notice to the
other party given in accordance with this paragraph 6(f).

  (g)  
The Company shall be entitled to withhold from any payments or deemed payments
any amount of tax withholding it determines to be required by law.

  (h)  
The failure of the Grantee or the Company to insist upon strict compliance with
any provision of this Agreement or the Plan, or to assert any right the Grantee
or the Company, respectively, may have under this Agreement or the Plan, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement or the Plan.

  (i)  
Nothing in this Agreement shall (i) confer on the Grantee any right to continue
in the service of the Company or its Subsidiaries or otherwise confer any
additional rights or benefits upon the Grantee with respect to the Grantee’s
employment with the Company or (ii) interfere in any way with the right of the
Company or its Subsidiaries and its stockholders to terminate the Grantee’s
service at any time.

  (j)  
This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

                  CAREY WATERMARK INVESTORS INCORPORATED    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                          [GRANTEE]    

 

 